*314¶56
Chambers, J.
(concurring) — There is an elephant in the courthouse. The majority knows the elephant is there. The majority maps out a course around the elephant. The majority never acknowledges the presence of the elephant.
¶57 It is an obvious elephant. Several years ago, a certain state Supreme Court justice was speaking to a classroom of high school students. Initiative 601 (1-601), the act that is ultimately before us today, came up. During the discussion, the judge explained that article II of the state constitution gives each legislature the power to pass laws, including the power to pass tax increases. Later, the judge explained that 1-601 gave the people the power to veto all future tax increases passed by all future legislatures. One astute student asked, “then doesn’t 1-601 conflict with the state constitution?” The judge adeptly avoided the question by noting that, although the issue had been raised, the state Supreme Court had not yet reached it.
¶58 The elephant that we all keep circling around is the fundamental principle upon which our government is structured. Our constitutions create a representative democracy. It is time we recognized the elephant and confront the constitutional question. To the point, until our state constitution is amended, no legislative body may disarm future legislatures or electorates by removing or limiting the power to legislate or to fund state programs. See Const, art. II. While the majority correctly concludes that no legislative body, including the people legislating by initiative, can bind future legislative bodies, the majority fails to acknowledge that this conclusion is driven by our constitution. At its core, this case is about that constitutional question. Certainly, we can avoid this question. See majority at 291 n.7 (quoting Isla Verde Int'l Holdings, Inc. v. City of Camas, 146 Wn.2d 740, 752, 49 P.3d 867 (2002)). But we have the undoubted power to decide it. I think we should.
¶59 “The brilliance of our constitution is in its checks and balances.” Wash. State Labor Council v. Reed, 149 Wn.2d 48, 61, 65 P.3d 1203 (2003) (Chambers, J., concurring). The founders sought to protect many societal interests and to prevent any one political force from dominating *315any other, and instead to foster the “permanent and aggregate interests of the community” as a whole. The Federalist No. 10 (James Madison), available at http://www.yale.edu/ lawweb/avalon/federal/fedlO.htm. The most obvious example is well known. The large populations of large states needed a proportionate voice. The independence of the small states also needed to be protected. The bicameral legislature, with one house divided by population; the other by state, protects both. The founders also debated the advantages and disadvantages of direct democracy versus representative democracy. They rejected pure democracy in part out of fear that the people as a whole might put their own “immediate” and “temporary or partial considerations” before the “public good and the rights of other citizens.” Id. To avoid this, the founders adopted a representative democracy they referred to as a “republic” or “republican” form of government. See Robert J. Morgan, James Madison on the Constitution and the Bill op Rights 55-56 (1988).
¶60 One of the founders was James Madison, a principal architect of our federal constitution. Bernard Schwartz, Main Currents in American Legal Thought 84 (1993). He drafted the Virginia Plan, which became the framework around which our constitution took shape. Id. at 85. As Madison explained in his Federalist 10,
A republic, by which I mean a government in which the scheme of representation takes place, opens a different prospect, and promises the cure for which we are seeking. Let us examine the points in which it varies from pure democracy, and we shall comprehend both the nature of the cure and the efficacy which it must derive from the Union.
The two great points of difference between a democracy and a republic are: first, the delegation of the government, in the latter, to a small number of citizens elected by the rest; secondly, the greater number of citizens, and greater sphere of country, over which the latter may be extended.
The effect of the first difference is, on the one hand, to refine and enlarge the public views, by passing them through the medium of a chosen body of citizens, whose wisdom may best *316discern the true interest of their country, and whose patriotism and love of justice will be least likely to sacrifice it to temporary or partial considerations.
The Federalist No. 10 (James Madison), available at http:// www.yale.edu/lawweb/avalon/federal/fedlO.htm.
f 61 On a practical level, the founders likely foresaw that the people would want better roads, schools, and other public works, but be reluctant to impose a tax on themselves sufficient to fund each project. By establishing a representative democracy, the founders created a system where the people would elect representatives who would hopefully be “enlightened statesmen.” These men and women would be able to set aside “temporary passions” to make the hard decisions and the hard sacrifices for the public good through a deliberative exercise. These representatives would be checked by the people through regular elections. Our founders were wise. Our Republic and our constitution have withstood the tests of time.
¶62 More than 100 years after the 1787 debate in Philadelphia, the drafters of the Washington Constitution had their own convention. See generally 2 Wilfred J. Airey, A History of the Constitution and Government of Washington Territory 438-522 (1945) (unpublished PhD thesis, University of Washington) (on file with Washington State Law Library); see also Robert F. Utter & Hugh D. Spitzer, The Washington State Constitution: A Reference Guide 3 (2002). They too embraced representative government. See Const. art II. Our state constitution provides for the election of a bicameral legislature composed of a house of representatives and a senate. Id. Our constitution also vests our legislature with the power to legislate and the power to tax. Const, art. II, § 1; art. VII, § 1. Our founders could have given the people an automatic veto over legislation. They did not. Our founders could have checked legislative power by conditioning all tax increases upon the approval of the people. They did not. The people adopted the constitution in 1889, and in doing so, they surrendered whatever legislative power they may have had by vesting it in the legisla*317ture under the original article II, section 1. Indeed, under the original version of article II, section 1, the legislature itself “lacked the authority to condition measures on a vote of the people.” Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 241, 11 P.3d 762 (2000) (ATU).
¶63 In 1912, 23 years after adopting the state constitution, the people of Washington claimed the power of initiative and referendum by passing the Seventh Amendment. The amendment gives the people the power to legislate through an initiative and to veto legislation through a referendum, and it gives the legislature the power to refer a particular measure to the voters for voter approval. Const. art. II, § 1(b); ATU, 142 Wn.2d at 231, 232 n.13. None of the amendments since that time have changed this core aspect of article II, section 1. See Const, amends. 7, 30, 36, 72.
¶64 Again, before the Seventh Amendment, the legislature lacked the authority to condition legislation on statewide voter approval. Ruano v. Spellman, 81 Wn.2d 820, 823, 505 P.2d 447 (1973). The Seventh Amendment (largely) gave to the people the same power and authority exercised by the legislature (with exceptions not relevant here). See ATU, 142 Wn.2d at 241 (quoting in part Love v. King County, 181 Wash. 462, 469, 44 P.2d 175 (1935)). The power of initiative and referendum does not give the people the power to condition a future state law on future approval of the people, any more than it gave that power to the legislature.31 Id. Neither does the power to disapprove of a bill via a referendum somehow give the people the power to condition all future state measures upon a vote of the people. Instead, the Seventh Amendment specifically sets forth the manner in which the initiative and referendum authority must be exercised. Id. at 238. Referendum propo*318nents must gather the signatures of four percent of the voters “each time the people petition for a referendum on a piece of legislation the Legislature has passed.” Id. at 242. Simply put, the power to call for a referendum is the power to call for the repeal of a bill, not the power “conditioning all future state measures of a certain class on voter approval.” Id.
¶65 Finally, and perhaps most importantly for this discussion, “[t]he initiative process cannot be used to amend the constitution.” Id. at 232 (citing Gerberding v. Munro, 134 Wn.2d 188, 210 n.11, 949 P.2d 1366 (1998)); see also Culliton v. Chase, 174 Wash. 363, 373-74, 25 P.2d 81 (1933). Just like the legislature, the people must conform to the requirements of the constitution when exercising their legislative authority under the Seventh Amendment. 1-601 —and its legislative descendents — is unconstitutional because it purports to condition an entire class of legislation on voter approval. That is direct democracy. That is not our system.
¶66 Again, our founders rejected a direct democracy in favor of a representative one. Cf. U.S. Const, art. IV, § 4 (“The United States shall guarantee to every state in this union a republican form of government.”). We have a representative form of government in part because our government is a government of checks and balances. Among other checks and balances are the checks on the people when acting in a legislative or executive capacity. There, the power of the people is checked by the formal requirements of constitutional law making. Right or wrong, good or bad, until our constitution is amended, neither the people through their initiative and referendum powers nor the legislature through its general legislative powers may prevent a future body of duly elected legislators from exercising its constitutional authority to pass laws or raise taxes.
¶67 Not only is this readily obvious and easily understood by astute high school students, but we have said all of this before. “Neither the Legislature nor the people acting in their legislative capacity has the power to condition a *319state law solely on voter approval....” ATU, 142 Wn.2d at 241.32 Nor can one legislature require future legislatures to refer a class of legislation for referendum. Larson v. Seattle Popular Monorail Auth., 156 Wn.2d 752, 759, 131 P.3d 892 (2006); accord LeRoux v. Sec’y of State, 465 Mich. 594, 615, 640 N.W.2d 849 (2002) (“It is a fundamental principle that one Legislature cannot bind a future Legislature or limit its power to amend or repeal statutes. Absent the creation of contract rights, the later Legislature is free to amend or repeal existing statutory provisions.”); Ohio Life Ins. & Trust Co. v. Debolt, 57 U.S. (16 How.) 416, 431, 14 L. Ed. 997 (1854) (“no one legislature can, by its own act, disarm their successors of any of the powers or rights of sovereignty confided by the people to the legislative body, unless they are authorized to do so by the constitution under which they are elected”).
¶68 “Disarming their successors” of the power to tax is exactly what 1-601 attempted to do. But under our jurisprudence, some positive step has to be taken in regard to each piece of legislation before it may be referred to the people for a referendum. Larson, 156 Wn.2d at 759; ATU, 142 Wn.2d at 241-42 (affirming legislative power to subject a “particular measure” to a referendum but not the people’s power to require a referendum on a class of legislation).
¶69 Although we have not directly addressed the constitutionality of 1-601 in light of article II, section 1, we have already substantially answered this question. See ATU, *320142 Wn.2d at 241-42. There, we held that the right of referendum
must be exercised in conformity with the constitutionally mandated procedures, including the four percent voter signature requirement each time the people petition for a referendum on a piece of legislation the Legislature has passed. Nor does [our holding] mean that the Legislature cannot refer a measure to the people for a statewide vote. Plainly it can do so, not, however, as conditional legislation, but rather through the referendum process set forth in article II, section 1(b).
Id. at 242 (emphasis added).
¶70 Our liberties are protected by carefully designed separation of powers within a framework of checks and balances. No one branch is more equal than another. All power must be exercised within the framework established by our constitution. I would recognize the elephant is there once and for all. Answering the underlying question is principled, is definitive, and will serve the public good. I would hold that 1-60 l’s referendum requirement is an unconstitutional intrusion into the legislature’s plenary power to pass laws. See Const, art. II, § 1; Larson, 156 Wn.2d at 759; ATU, 142 Wn.2d at 242. Our respect for the text and for the checks and balances of our constitutional system of government demands no less.

 One exception to this general principle is the contracts clause. But outside of the contract context, one legislature lacks the power to bind the hands of future legislatures. Const, art. I, § 23; see also Kristen L. Fraser, Method, Procedure, Means, and Manner: Washington’s Law of Law-Making, 39 Gonz. L. Rev. 447, 478 (2003-04).


 Washington State Farm Bureau Federation contends that this portion oí ATU is “Obiter Dictum in its Most Gratuitous Form” and should be disregarded, as it is “incidental” to what it deems the holding of the case: that Initiative 695 (1-695) violates the two subject rule of the state constitution. Resp’ts’ Opening Br. on Cross-Appeal & Resp. to State’s Opening Br. at 47. Dicta does not work that way, and a case may have more than one holding. In ATU, this court surveyed many independent reasons why 1-695 was unconstitutional. We wanted to lay out plainly why 1-695 was unconstitutional to guide those who might attempt similar initiatives in the future. We also clearly thought at the time that ATU held more than that. E.g., ATU, 142 Wn.2d at 244 (“We hold that section 2 of 1-695 violates the four percent signature requirement of article II, section 1(b) [and] it changes the way in which a piece of legislation is enacted.”). The fact that a court has multiple holdings does not render any of them dicta. See Savage v. Ash, 86 Wash. 43, 46, 149 P. 325 (1915).